

115 HR 3960 IH: To award a Congressional Gold Medal to Liu Xiaobo, and collectively to all advocates of democracy and human rights in China, in recognition of their extraordinary advocacy for liberty and human rights despite repression and their impact on world peace and global understanding of China, and for other purposes.
U.S. House of Representatives
2017-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3960IN THE HOUSE OF REPRESENTATIVESOctober 4, 2017Mr. Smith of New Jersey (for himself and Ms. Pelosi) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committees on House Administration, and Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo award a Congressional Gold Medal to Liu Xiaobo, and collectively to all advocates of democracy
			 and human rights in China, in recognition of their extraordinary advocacy
			 for liberty and human rights despite repression and their impact on world
			 peace and global understanding of China, and for other purposes.
	
 1.Short titleThis Act may be cited as the Preserving Liu Xiaobo Legacy of Freedom & Gold Medal Act. 2.FindingsThe Congress finds the following:
 (1)Liu Xiaobo was China’s most prominent advocate for democracy, human rights and freedom and a powerful voice for peaceful political reform.
 (2)Liu Xiaobo, along with other pro-democracy advocates, sought to raise the Chinese people’s awareness of their dignity and rights by publicly calling upon the Chinese Government to govern in accordance with its Constitution and the international human rights agreements it has ratified.
 (3)Liu Xiaobo, by his long and visionary leadership, has become the symbol of two generations of Chinese reformers—he unites the generation of student who protested at Tiananmen Square in 1989 and, through his role in Charter 08, a new generation of rights advocates, human rights lawyers, and intellectuals.
 (4)Liu Xiaobo, and so many other advocates for freedom, have suffered official retribution and imprisonment for daring to speak out against a range of human rights abuses across China. In addition, their family members have faced harassment and detention in response to their advocacy efforts, including Liu Xia, who was detained without charges in her home since 2010.
 (5)In December 2009, a Beijing court sentenced Liu Xiaobo to an eleven-year sentence in a Chinese prison for inciting subversion of state power, in part for his role in Charter 08, a document calling for human rights and political reform in China.
 (6)In May 2011, the U.N. Working Group on Arbitrary Detention issued an opinion declaring that the Chinese government’s imprisonment of Liu Xiaobo contravened the Universal Declaration of Human Rights.
 (7)In 2010, many persons from around the world nominated Liu Xiaobo for the Nobel Peace Prize, including the 14th Dalai Lama, Bishop Desmond Tutu, and Vaclav Havel. In awarding the 2010 Nobel Peace Prize for his long and non-violent struggle for fundamental human rights in China, the Norwegian Nobel Committee noted that through the severe punishment meted out to him, Liu Xiaobo has become the foremost symbol of the wide-ranging struggle for human rights in China. He reportedly is the first person since 1935 to win the prize while in prison.
 (8)Liu Xiaobo died of late stage liver cancer on July 13, 2017. He was the first Nobel Peace Prize laureate to die in state custody since Carl Von Ossietzky, who died after being detained in a Nazi concentration camp.
 (9)Liu Xiaobo, and all those part of the pro-democracy movement in China, are the conscience of the international community regarding human rights in China and serve as a constant reminder that human rights, democratic transparency, and liberty are critical issues of bilateral relations that, if finally realized in China, will make monumental contributions to world peace and stronger and more prosperous United States-China relations.
 (10)Awarding Liu Xiaobo the Congressional Gold Medal, and collectively to all those who have stood for freedom and democracy in China despite repression, would not only recognize his contributions to peace, but to global understanding of China and would further inspire millions of Chinese with the ideals of freedom he so heroically articulated.
			3.Congressional gold medal
			(a)In general
 (1)Presentation authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of the Congress, of a gold medal of appropriate design to Liu Xiaobo or his personal representatives and collectively to all those who have peacefully advocated for democracy and human rights in China in recognition of their achievements and for their contributions to the cause of freedom, human rights, and peace in China and globally.
 (2)Design and strikingFor the purposes of the award referred to in paragraph (1), the Secretary of the Treasury (referred to in this section as the Secretary) shall strike the gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary.
				(3)Smithsonian institution
 (A)In generalFollowing the award of the gold medal under paragraph (1), the gold medal shall be given to the Smithsonian Institution, where it will be available for display as appropriate and available for research.
 (B)Sense of CongressIt is the sense of the Congress that the Smithsonian Institution should make the gold medal awarded pursuant to this Act available for display elsewhere, particularly at appropriate locations—
 (i)associated with the research of the Tiananmen Protests of 1989 and their subsequent violent suppression; and
 (ii)dedicated to preserving the history of the Chinese pro-democracy movement. (b)Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medals struck pursuant to subsection (a) under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal.
			(c)Status of medals
 (1)National medalsMedals struck pursuant to this section are national medals for purposes of chapter 51 of title 31, United States Code.
 (2)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all medals struck under this section shall be considered to be numismatic items.
				4.Holding accountable chinese officials complicit in Liu Xiaobo’s imprisonment
 It is the sense of Congress that the United States Government should— (1)seek the release of political prisoners in China, including seeking the unconditional release of Liu Xia and ensure her freedom of movement;
 (2)condemn all efforts to censor or intimidate the families of Liu Xiaobo and Liu Xia and censor news and information about Liu Xiaobo and his legacy;
 (3)identify those officials or individuals involved in the arrest and arbitrary detention of Liu Xiaobo and his wife Liu Xia;
 (4)identify those officials or individuals complicit in the torture and arbitrary detention of human rights lawyers and rights advocates such as Xie Yang, Li Heping, Li Chunfu, Gao Zhisheng, Chen Guangcheng, Jiang Tianyong, Tang Jingling, Wang Quanzhang, and others peacefully advocating for human rights and legal and political reforms in China and following in the footsteps of Liu Xiaobo; and
 (5)use the sanctions available under the Global Magnitsky Human Rights Accountability Act (Public Law 114–328; 22 U.S.C. 2656 note) for those officials or individuals identified under paragraph (4) because any official or individual complicit in the torture or arbitrary detention of political prisoners qualifies for the imposition of sanctions under that Act.
			5.Preserving the legacy of Liu Xiaobo
 It is the sense of Congress that funds should be authorized to create appropriate fellowship programs and awards in Liu Xiaobo’s honor, to preserve his ideas and legacy until the Chinese people are able to do so without censorship or fear, and to advance the universal ideas of freedom, democracy and human rights in China and across the globe.
		